                 Case 1:19-cr-00039-JMF Document 228 Filed 11/23/20 Page 1 of 1




                                                LISA SCOLARI
                                                 Attorney at Law
                                         20 VESEY STREET, SUITE 400
                                         NEW YORK, NEW YORK 10007
                                            Lscolarilaw@earthlink.net

        TEL. (212) 227-8899                                                         FAX (212) 964-2926
                                               November 23, 2020



        Hon. Jesse M. Furman
        United States District Court
        40 Foley Square
        New York, N.Y. 10007
        via ECF

                                       Re: United States v. Jian Jiang Feng,
                                                19 Cr. 39 (JMF)
        Your Honor,

                I write on behalf of both parties pursuant to the Court’s November 23, 2020 Order. The
        parties agree that Jian Jiang Feng’ sentencing, currently scheduled for December 9, 2020, should
        be adjourned due to the covid-19 crisis.
                Therefore, we request that the Court adjourn the sentence to a date in late March or early
        April, 2021 convenient to the Court. The government, by Elizabeth Espinosa, Esq., joins this
        application.

                                               Respectfully,

Application GRANTED. Sentencing is hereby
adjourned to March 24, 2021, at 3:00 p.m. The Lisa Scolari
Clerk of Court is directed to terminate Doc.
#227.
        SO ORDERED:


        _________________________
        Hon. Jesse M. Furman
        November 23, 2020
